banc sanity ’ t
UNITED STATES DISTRICT CGURT BOCUMENT g

 

 

 

SOUTHERN DISTRICT OF NEW YORK EL.ECTRONK;A§;H‘ NLRD
CLINT EDWARDS, ii
Plaimiff,
-against-
WESTCHESTER COUNTY; 19_€\/_1362 (VB)

MIDDLETON; CAPTAIN ROBERTS;
CAPTAIN van LIEROP; CORRECTION
OFFICER AROCHO #1610,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently held in the Westchester County Jail (“WCJ”), brings this pro se action
asserting that the defendants have violated his federal constitutional rights. Plaintiff sues the
County of Westchester, its Departrnent of Correction (“WCDOC”), WCJ Assistant Warden Eric
l\/Iiddleton, WCJ Correction Captains Roberts and van Lierop, and WCJ Correction Officer
Aroeho. By order dated l\/larch 25, 2019, the Court granted Plaintiff’s request to proceed Without
prepayment of fees, that is, in forma pauperis (“IFP”).l The Court construes Plaintiff’s complaint
as asserting claims under 42 U.S.C. § 1983 as Well as claims under state laW. For the reasons set
forth below, the Court dismisses Plaintiff’s claims against the WCDOC. The Court directs
service on the remaining defendants and directs them to comply With Local Civil Rule 33.2. The
Court denies Plaintiff’S application for the Court to request pro bono counsel Without prejudice

to Plaintiff’s filing another such application at a later date.

 

l Prisoners are not exempt from paying the full filing fee, even When they have been
granted permission to proceed in forma pauperis See 28 U.S.C. § 1915(b)(l).

 

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon Which relief may be granted, or seeks monetary relief from a defendant
Who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480
F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint, or portion thereof, When
the Court lacks subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3). While the law mandates
dismissal on any of these grounds, the Court is obliged to construe pro se pleadings liberally,
Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims]
that they suggest,” Triestman v. Fed. Bureau ofPrisons, 470 F.3d 471, 474 (2d Cir. 2006)
(internal quotation marks and citations omitted, emphasis in original).

DISCUSSION

A. WCD()C

Plaintiff’s claims against the WCDOC must be dismissed because municipal agencies or
departments do not have the capacity to be sued under New York law. See Orrmipoint Commc ’ns,
lnc. v. Town ofLaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New Yorl<, agencies of
a municipality are not suable entities.”)', Hall v. Cily of White Plaz'ns, 185 F. Supp. 2d 293, 303
(S.D.N.Y. 2002) (“Under New York laW, departments Which are merely administrative arms of a
municipality do not have a legal identity separate and apart from the municipality and cannot sue
or be sued.”); see also N.Y. Gen. Mun. LaW § 2 (“The term ‘municipal corporation,’ as used in
this chapter, includes only a county, town, city and village.”). Plaintiff’s claims against the
WCDOC are redundant of his claims against the County of Westchester, a named defendant The

Court therefore dismisses Plaintiff’s claims against the WCDOC.

 

B. Service on the remaining defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(0)(3) (the Court must order the Marshals Service
to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the F ederal Rules of Civil
Procedure generally requires service of the summons and complaint to be completed Within 90
days cf the date the summons issues, and it is Plaintiff’s responsibility to request, if necessary, an
extension of time for service. Mez'lleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). Bur see Murray
v. Pal.‘aki, 378 F. App’X 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff
proceeding IFP] provides the information necessary to identify the defendant, the l\/larshals’
failure to effect service automatically constitutes ‘good cause’ for an extension of time Within the
meaning of Rule 4(m).”).

To allow Plaintiff to effect service on the County of Westchester, Assistant Warden
Middleton, Correction Captains Roberts and van Lierop, and Correction Offrcer Arocho through
the U.S. Marshals Service, the Clerk of Court is instructed to frll out a U.S. l\/Iarshals Service
Process Receipt and Return form (“USM-285 form”) for each of these defendants The Clerk of
Court is further instructed to issue a summons and deliver to the Marshals Service all of the
paperwork necessary for the l\/larshals Service to effect Service on these defendants

Plaintiff must notify the Court in Writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

C. Local Civil Rule 33.2

Local Civil Rule 33.2, Which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

3

 

 

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, the County of Westchester, Assistant Warden l\/liddleton, Correction
Captains Roberts and van Lierop, and Correction Officer Arocho must serve responses to those
standard discovery requests In their responses, these defendants must quote each request
verbatim.2

D. Application for the Court to request pro bono counsel

The Court denies plaintiff ’s application for the Court to request pro bono counsell The
factors to be considered in ruling on an indigent litigant’s request for counsel include the merits
of the case, his efforts to obtain a lawyer, and his ability to gather the facts and present the case if
unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v.
Police Ojj‘icers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he factor which
command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is too early in the
proceedings for the Court to assess the merits of the action, the Court denies Plaintiff’s
application for the Court to request pro bona counsel without prejudice to Plaintiff’s filing
another such application at a later date.

CONCLUSION

The Court directs the Clerk of Court to (i) mail a copy of this order to Plaintiff, together
with an information package, (ii) terminate defendant “Department of Correction,” and

(iii) terminate plaintiff ’s request for pro bona counsel (Doc. #4).

 

2 lf Plaintiff would like copies of the discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Court’s Pro Se
Intake Unit.

The Court directs the Clerk of Court to complete USl\/I-285 forms with the addresses for
the County of Westchester, Assistant Warden l\/Iiddleton, Correction Captains Roberts and van
Lierop, and Correction Officer Arocho, and deliver all documents necessary to effect service on
these defendants to the U.S. Marshals Service,

The Court directs the County of Westchester, Assistant Warden Middleton, Correction
Captains Roberts and van Lierop, and Correction Officer Arocho to comply with Local Civil
Rule 33.2 within 120 days of service of the complaint

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppea'ge v. United States, 369 U.S. 43 8, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of
Section 205(a)(5) of the E-Government Act of 2002.

SO GRDERED.

Dated: March 29, 2019
White Plains, New York

VINCENT L. BRICCETTI
United States District Judge

 

DEFENDANTS AND SERVICE ADDRESSES

County of Westchester
Department of Law

148 Martine Avenue

White Plains, New York 10601

Assistant Warden Eric Middleton
Westchester County Jail

10 Woods Road

Valhalla, New York 10595

Correction Captain Roberts
Westchester County Jail

10 Woods Road

Valhalla, New York 10595

Correction Captain van Lierop
Westchester County Jail

10 Woods Road

Valhalla, New York 10595

Correction Officer Arocho, Badge No. 1610
Westchester County Jail

10 Woods Road

Valhalla, New York 10595

 

